Citation Nr: 1007494	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for foraminal stenosis, 
degeneration of lumbar spine with radiculopathy, and 
bilateral sacroiliitis.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for foraminal stenosis, 
degeneration of lumbar spine with radiculopathy, and 
bilateral sacroiliitis.

4.  Entitlement to service connection for right shoulder 
arthritis secondary to a back disability.

5.  Entitlement to service connection for right shoulder 
nerve damage secondary to a back disability.

6.  Entitlement to service connection for right elbow nerve 
damage secondary to a back disability.

7.  Entitlement to service connection for a neck disability 
secondary to a back disability.

8.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine secondary to a back disability.

9.  Entitlement to service connection for headaches to 
include as due to a back disability.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve from September 1975 to 
January 1976.  He had a period of active duty for training 
(ACDUTRA) from November 27, 1975 to January 20, 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for foraminal stenosis, 
degeneration of lumbar spine with radiculopathy, and 
bilateral sacroiliitis, finding that the Veteran had not 
submitted new and material evidence to reopen the claim. The 
RO also denied service connection for PTSD and headaches on a 
direct basis, and service connection for right shoulder 
arthritis, right shoulder nerve damage, right elbow nerve 
damage, a neck disability, and degenerative disc disease of 
the thoracic spine on direct and secondary bases.  

Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for foraminal 
stenosis, degeneration of lumbar spine with radiculopathy, 
and bilateral sacroiliitis.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In January 2008, the Veteran had a hearing before a Decision 
Review Officer and the transcript is of record.  In August 
2008, the Veteran filed a substantive appeal and requested a 
video conference hearing.  He subsequently withdrew that 
request in writing in June 2009.

The issues have been recharacterized to better reflect the 
evidence and allegations of record.

The reopened issue of service connection for foraminal 
stenosis, degeneration of lumbar spine with radiculopathy, 
and bilateral sacroiliitis, as well as the issues of service 
connection for a psychiatric disability, right shoulder 
arthritis, right shoulder nerve damage, right elbow nerve 
damage, a neck disability, and degenerative disc disease of 
the thoracic spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service 
connection for a back condition in an April 1976 rating 
decision; the Veteran filed a notice of disagreement (NOD) in 
May 1976, but the RO treated the NOD as a request to reopen 
and did not provide a statement of the case (SOC).

2.  In March 1982, the Veteran filed an application to reopen 
his claim for service connection for a back condition; the RO 
did not develop the claim.

3.  The RO denied a subsequent application to reopen the 
claim for a back condition in a May 1995 administrative 
decision because the Veteran had not submitted new and 
material evidence to reopen the claim; the Veteran did not 
appeal that decision.

4.  Evidence received since the last final May 1995 
administrative decision is not cumulative and raises a 
reasonable possibility of substantiating the claim.

5.  The preponderance of the evidence shows no relationship 
between the Veteran's headaches and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 
1995 RO administrative decision and the claim of entitlement 
to service connection for foraminal stenosis, degeneration of 
lumbar spine with radiculopathy, and bilateral sacroiliitis 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in July 2007.  The notification substantially complied 
with the specificity requirements of  Dingess v. Nicholson, 
19 Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  A VA examination was not 
provided with respect to the headaches claim.  The medical 
evidence does not show any complaints of, treatment for, or 
diagnosis of headaches in service.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the Veteran be afforded a medical examination.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  There is 
no reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the headaches claim at this time.

The service connection claim for foraminal stenosis, 
degeneration of lumbar spine with radiculopathy, and 
bilateral sacroiliitis based on new and material evidence has 
been considered with respect to VA's duty to notify and 
assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the Board's finding that new and material evidence has 
been secured to reopen his claim, no conceivable prejudice to 
the Veteran could result from this adjudication, regardless 
of whether the Veteran has been provided the notice and 
assistance required by law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence

The RO originally denied service connection for a back 
condition in April 1976 on the basis that there was no 
evidence of the claimed disability.  The Veteran filed a 
notice of disagreement, but the RO treated this as a claim to 
reopen and did not provide an SOC.    

The Veteran filed a claim to reopen service connection for a 
back condition in March 1982 and November 1994.  The RO did 
not develop the 1982 claim.  The RO denied the November 1994 
claim in a May 1995 administrative decision, finding that the 
Veteran had not submitted new and material evidence to reopen 
the claim.  The Veteran did not file a notice of disagreement 
and the decision became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2009).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the May 1995 administrative 
decision includes private medical records showing diagnoses 
of foraminal stenosis of the lumbar spine with radiculopathy, 
mild facet arthropathy at L4-L5 and L5-S1, degeneration of 
the lumbar spine, and bilateral sacroiliitis; September 2007 
and October 2008 letters from a private physician equivocally 
relating the Veteran's back disability to service; and the 
Veteran's testimony regarding an in-service back injury.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence is 
material as it directly addresses the basis for the prior 
final denial.  This evidence raises a reasonable possibility 
of substantiating the service connection claim, and 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a).  Reopening of the service connection 
claim for foraminal stenosis, degeneration of lumbar spine 
with radiculopathy, and bilateral sacroiliitis is warranted.  
38 U.S.C.A. § 5108.

III.  Service Connection for Headaches

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) in which the individual 
was disabled from injury or disease, or inactive duty 
training (INACDUTRA) in which the individual concerned was 
disabled from injury; but not a disease.  See 38 U.S.C.A. § 
101(21)(24); 38 C.F.R. 
§ 3.6(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for headaches.  In 
correspondence received May 1976, the Veteran stated that he 
gets a headache whenever his back hurts.  The Veteran has 
submitted testimony that he was treated for headaches during 
service and that his headaches are triggered by noise and 
relieved with sleep.  The Veteran indicated that he does not 
receive any medical treatment for the headaches.

The record does not show any in-service or post-service 
diagnoses of headaches.  The Veteran's statements regarding 
the symptoms of pain in his head are accepted as competent 
lay evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Pain alone, however, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Board has considered the Veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
does not contain any evidence of a past or present headache 
disability.  

The preponderance of the evidence is against the service 
connection claim for headaches; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 
1 Vet. App. at 57-58.


ORDER

New and material evidence has been received and the claim for 
service connection for foraminal stenosis, degeneration of 
lumbar spine with radiculopathy, and bilateral sacroiliitis 
is reopened; the appeal is granted to this extent only.

Entitlement to service connection for headaches is denied.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.

Back Disability

The Veteran seeks service connection for foraminal stenosis, 
degeneration of lumbar spine with radiculopathy, and 
bilateral sacroiliitis.  STRs establish that the Veteran 
sustained a back injury in December 1975.  He complained for 
several days of back pain and was diagnosed with a back 
strain.  Pain medication was prescribed, and it appears that 
an orthopedic consultation was requested.  The Veteran was 
administratively discharged the following month after being 
diagnosed with chronic and severe character and behavior 
disorder.  There is no separation examination of record.

An August 2007 MRI revealed mild bilateral forminal narrowing 
at L5-S1; small disc bulges at several levels without 
significant canal stenosis at any level; and mild facet 
arthropathy at L4-L5 and L5-S1.

A September 2007 private treatment record from Dr. Brimlawi 
indicates that the Veteran denied having any back pain prior 
to the December 1975 injury.  The Veteran reported "a 
significant amount of back pain" since the injury, and 
indicated that he had not had any treatment for this 
condition other than pain medication.  The diagnoses included 
foraminal stenosis lumbar spine with radiculopathy; 
degeneration of the lumbar spine; bilateral sacroiliitis; and 
bilateral trochanteric bursitis.  The doctor recommended 
physical therapy.  He opined that "the pain [the Veteran] is 
having now could have all been initiated from the injury he 
developed on December 4, 1975 while he was at the Army, since 
he had no pain prior to this and he has had continuous pain 
since then."

During his June 2008 hearing, the Veteran testified that he 
hurt his back while doing KP duty during basic training.  
Specifically, he stated that he slipped and fell onto the 
floor, landing on his back and right elbow.

The Veteran failed to report for a June 2008 VA spine 
examination.

An October 2008 private treatment record from Dr. Brimlawi 
indicates that the Veteran complained of significant pain 
despite completing physical therapy.  The doctor reviewed the 
Veteran's STRs and noted the back strain diagnosis.  He 
determined that there was poor documentation and that a 
thorough physical examination was not performed.  The Veteran 
indicated that he was supposed to see an orthopedic surgeon 
during service but never did.  Dr. Brimlawi opined that "if 
[the Veteran] had no back pain prior to that and afterwards 
started this cascade . . . that yes even though we all do 
have arthritis this could have led to an increase in his 
arthropathy in his low back as well as sacroiliitis."

Dr. Brimlawi's opinions equivocally support a finding of in-
service incurrence.  Notably, the doctor did not address the 
fact that the first medical evidence of a back disability was 
in September 2007, over 30 years after the Veteran's 
discharge from service.  Therefore, a further medical opinion 
is needed, with supporting rationale, to resolve the claim 
for service connection for foraminal stenosis, degeneration 
of lumbar spine with radiculopathy, and bilateral 
sacroiliitis.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Regarding the claim of service connection for right shoulder 
arthritis, right shoulder nerve damage, right elbow nerve 
damage, a neck disability, and degenerative disc disease of 
the thoracic spine, the Veteran asserts that these conditions 
are related to his back condition; thus, the issues of 
entitlement to service connection for these conditions are 
inextricably intertwined with the issue of entitlement to 
service connection for a back disability, and must be 
deferred pending the outcome of that claim.  See Holland v. 
Brown, 6 Vet. App. 443 (1994).

During the June 2008 DRO hearing, the Veteran testified that 
he has received medical treatment for his back and neck from 
the VA medical facility in Dallas, Texas since 2006.  
However, no VA treatment records were obtained.  All VA 
records are constructively of record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, all the Veteran's VA 
treatment records should be obtained and associated with the 
claims file.

There are also private treatment records that need to be 
obtained.  According to signed June 2008 Forms 21-4142, the 
Veteran indicated he received medical treatment from Lake 
Pointe Medical Center during 2007 and 2008, and from Dr. J. 
Teig Port.  The Veteran has testified that he received 
treatment from Dr. Port from 2000, as well as Mesquite 
Medical Center.  Inexplicably, no efforts were made to obtain 
those records by the RO.  Such relevant evidence must be 
obtained and associated with the claims file.  38 C.FR. 
§ 3.159(c)(1)(2) (2009).

Psychiatric Disability

STRs establish that the Veteran was administratively 
discharged after being diagnosed with a chronic and severe 
character and behavior disorder that was manifested by an 
ineffectual response to emotional, physical, and intellectual 
stress.  It was determined that this condition existed prior 
to service.  In an April 1976 rating decision, the RO denied 
service connection for a character and behavior disorder, 
finding that this condition was a constitutional or 
developmental abnormality.  The Veteran filed an NOD in May 
1976, but the RO did not provide an SOC.

In May 2007, the Veteran filed a claim for PTSD.  In July and 
October 2007 letters, the RO sent the Veteran a PTSD 
questionnaire.  No response was received, and the Veteran has 
not submitted a stressor statement.  During his June 2008 
hearing, the Veteran stated with respect to his PTSD claim 
"I don't think it's military related."  He further stated 
that "it's more of an issue . . . with all the things that 
I'm having and doing . . . to prove what has happened to 
me."  Hearing Transcript at 10-11.  In the August 2008 Form 
9, the Veteran stated that he is not claiming combat stress, 
but rather anxiety and depression. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the CAVC 
essentially determined that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  The Veteran has had an unadjudicated claim for 
service connection for what the RO labeled a character and 
behavior disorder pending since 1976.  Accordingly, the Board 
has recharacterized the May 2007 claim for service connection 
for PTSD as a claim for service connection for a psychiatric 
disability as opposed to a claim to reopen such claim.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all pertinent records of VA 
treatment, including those from the 
VA medical facility located at 
Dallas, Texas from January 2006.

2.	Obtain all pertinent records of 
private treatment from Dr. J. Teig 
Port, Lake Pointe Medical Center, and 
Mesquite Medical Center.  A copy of 
any negative response(s) should be 
included in the claims file.

3.	Provide the Veteran with a VA 
orthopedic examination by an 
appropriate medical professional to 
determine the nature and etiology of 
each of the Veteran's claimed 
disabilities, which include the 
lumbar spine, right shoulder 
arthritis, right shoulder nerve 
damage, right elbow nerve damage, a 
neck disability, and degenerative 
disc disease of the thoracic spine.  
The claims folder, including a copy 
of this remand, must be made 
available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner should 
provide opinions, with adequate 
rationale:

a)  As to whether it is at least 
as likely as not (i.e., 50 
percent or greater probability) 
that the Veteran's lumbar spine 
disability had its onset in or 
is related to the Veteran's 
period of ACDUTRA, to include a 
fall sustained in December 1975.  
In particular, the examiner 
should consider the December 
1975 service treatment records, 
the September 2007 and October 
2008 letters from a private 
physician, and the Veteran's 
June 2008 hearing testimony.

b)	As to whether it is at least as 
likely as not (i.e., 50 percent 
or greater probability) that the 
Veteran's lumbar spine 
disability caused or aggravated 
any current right shoulder 
arthritis, right shoulder nerve 
damage, right elbow nerve 
damage, a neck disability, and 
degenerative disc disease of the 
thoracic spine.

4.	Provide the Veteran with a VA 
psychiatric examination.  The claims 
folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in 
conjunction with the requested study.  
The examiner should provide opinions, 
with adequate rationale:

a) Whether the Veteran clearly and 
unmistakably had a psychiatric 
disorder prior to beginning his 
service in September 1975.

b) If the Veteran's psychiatric 
disorder is determined to have 
clearly and unmistakably 
preexisted his entry into service, 
whether it is at least as likely 
as not (50 percent or greater 
probability) that the disorder 
shown prior to service underwent a 
permanent increase in underlying 
pathology, as opposed to a mere 
temporary increase in 
symptomatology, during or as a 
result of the Veteran's service or 
within one year of separation from 
service (from September 1975 to 
January 1976).

(c) If the Veteran's psychiatric 
disorder did not preexist service, 
whether it is at least as likely 
as not that any psychiatric 
disorder became manifest in 
service, or whether it is at least 
as likely as not that any 
psychiatric disorder became 
manifest within one year of 
separation from service.

5.	Following completion of the 
development requested, readjudicate 
the Veteran's claims.  If any of the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided 
with a supplemental statement of the 
case (SSOC), and an appropriate 
period of time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


